DETAILED ACTION
Introduction
This Non-Final Office Action is in response to the application with serial number 17/129,537, filed on December 21, 2020.

Claims 1-6 are pending.

Information Disclosure Statement
The information disclosure statement filed on December 21, 2020, has been considered.
The information disclosure statement filed on June 2, 2021, has been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-6 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-6 are all directed to one of the four statutory categories of invention, the claims are directed to generating information on a degree of trust (as evidenced by exemplary claim 1; “generating information on a degree of trust”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a computer in independent claim 1; an apparatus with a memory and processor in independent claim 5; and a computer readable medium in independent claim 6). The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a computer in independent claim 1; an apparatus with a memory and processor in independent claim 5; and a computer readable medium in independent claim 6) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0350294 A1 to Nefedov et al. (hereinafter ‘NEFEDOV’) in view of US 2017/0206276 A1 to Gill (hereinafter ‘GILL’).

Claim 1
NEFEDOV discloses a generation method implemented by a computer (see ¶[0015]; the invention provides a computer-based system), the method comprising: calculating a degree of similarity (see abstract and ¶[0001]; determining similarity of entities based on a comparison of known assets.  Determine how similar one set of documents is to another set of documents) between a business entity being evaluated and a counterparty business entity that has a business relationship with the business entity being evaluated (see ¶[0008]-[0010]; build a relations graph and use network analysis to find peers on a technology map.  See also ¶[0113]-[0115] and Figs. 12-13; networks and social group evolution).
NEFEDOV does not specifically disclose, but GILL discloses, generating information on a degree of trust in the business entity being evaluated, based on the calculated degree of similarity (see ¶[0039]-[0040]; a trust connection can be made based on the similarity for a pair of users.  When users share the same opinion or have common interests, an assumption can be made that there is a degree of trust.  A peer has similar tastes).
NEFEDOV discloses a method and system for peer detection that incudes determining similarity between companies to find company peers.  GILL discloses a recommendation system based on user tastes that discloses that similarity between peers can indicate a trust connection.  It would have been obvious to determine similarity as taught by GILL in the system executing the method of NEFEDOV with the motivation to indicate trust among peers.  

Claim 2
The combination of NEFEDOV and GILL discloses the generation method according to claim 1.
NEFEDOV further discloses wherein the degree of similarity is calculated based on classification of intellectual property owned by the business entity being evaluated and the counterparty business entity (see abstract and ¶[0003] & [0072]; measure a similarity between classification codes such as those used by the United States Patent Office.  A patent portfolio with IP assets).

Claim 5
NEFEDOV discloses an information processing apparatus comprising: a memory; and a processor coupled to the memory (see ¶[0015]; the invention provides a computer-based system), the processor being configured to: calculate a degree of similarity (see abstract and ¶[0001]; determining similarity of entities based on a comparison of known assets.  Determine how similar one set of documents is to another set of documents) between a business entity being evaluated and a counterparty business entity that has a business relationship with the business entity being evaluated (see ¶[0008]-[0010]; build a relations graph and use network .
NEFEDOV does not specifically disclose, but GILL discloses, and generate information on a degree of trust in the business entity being evaluated, based on the calculated degree of similarity (see ¶[0039]-[0040]; a trust connection can be made based on the similarity for a pair of users.  When users share the same opinion or have common interests, an assumption can be made that there is a degree of trust.  A peer has similar tastes).
NEFEDOV discloses a method and system for peer detection that incudes determining similarity between companies to find company peers.  GILL discloses a recommendation system based on user tastes that discloses that similarity between peers can indicate a trust connection.  It would have been obvious to determine similarity as taught by GILL in the system executing the method of NEFEDOV with the motivation to indicate trust among peers.  

Claim 6
NEFEDOV discloses a non-transitory computer-readable storage medium (see ¶[0015]; the invention provides a computer-based system) for storing a generation program which causes a processor to perform processing, the processing comprising: calculating a degree of similarity see abstract and ¶[0001]; determining similarity of entities based on a comparison of known assets.  Determine how similar one set of documents is to another set of documents) between a business entity being evaluated and a counterparty business entity that has a business relationship with the business entity being evaluated (see ¶[0008]-[0010]; build a relations graph and use network analysis to find peers on a technology map.  See also ¶[0113]-[0115] and Figs. 12-13; networks and social group evolution).
NEFEDOV does not specifically disclose, but GILL discloses, and 
generating information on a degree of trust in the business entity being evaluated, based on the calculated degree of similarity (see ¶[0039]-[0040]; a trust connection can be made .
NEFEDOV discloses a method and system for peer detection that incudes determining similarity between companies to find company peers.  GILL discloses a recommendation system based on user tastes that discloses that similarity between peers can indicate a trust connection.  It would have been obvious to determine similarity as taught by GILL in the system executing the method of NEFEDOV with the motivation to indicate trust among peers.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0350294 A1 to Nefedov et al. (hereinafter ‘NEFEDOV’) in view of US 2017/0206276 A1 to Gill as applied to claim 1 above, and further in view of US 8515796 B1 to Rajan et al. (hereinafter ‘RAJAN’).

Claim 3
The combination of NEFEDOV and GILL discloses the generation method according to claim 1.
The combination of NEFEDOV and GILL does not specifically disclose, but RAJAN discloses, wherein the information on the degree of trust is generated based on a root mean square of the degrees of similarity between the business entity being evaluated and the individual counterparty business entities (see col 4, ln 8-17; a similarity measure is root mean square Euclidean distance).
NEFEDOV discloses a method and system for peer detection that incudes determining similarity between companies to find company peers using distance measurements (see ¶[0011]).  RAJAN discloses prioritizing clients by ranking accounts based on similarity measures including root mean square distance.  It would have been obvious to include the measure of .  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0350294 A1 to Nefedov et al. (hereinafter ‘NEFEDOV’) in view of US 2017/0206276 A1 to Gill as applied to claim 1 above, and further in view of Heijden et al.:  “Multi-Source Fusion Operations in Subjective Logic;” May 2018.  Accessed at https://arxiv.org/pdf/1805.01388.pdf (hereinafter ‘HEIJDEN’).

Claim 4
The combination of NEFEDOV and GILL discloses the generation method according to claim 1.
The combination of NEFEDOV and GILL does not specifically disclose, but HEIJDEN discloses, wherein when there are individual counterparty business entities in the business entity, the information on the degree of trust is generated through fusion of degrees of trust the individual counterparty business entities have in the business entity being evaluated (see I. Introduction; Multi-Source Fusion Operations in Subjective Logic pertaining to an expression of trust from two actors in a peer-to-peer system).
The combination of NEFEDOV and GILL discloses an indication of trust between peers (see NEFEDOV abstract and GILL ¶[0039]-[0040].  HEIJDEN discloses fusion operations in subjective logic regarding expressions of trust.  It would have been obvious to include the fusion operation as taught by HEIJDEN in the system executing the method of NEFEDOV and GILL with the motivation to indicate turs between peers.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD N SCHEUNEMANN/           Primary Examiner, Art Unit 3624